 


117 HR 1544 IH: Virtual Community Support Act of 2021
U.S. House of Representatives
2021-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
117th CONGRESS1st Session 
H. R. 1544 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2021 
Mr. Cárdenas (for himself and Mr. Tonko) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To authorize the Secretary of Health and Human Services, acting through the Director of the Center for Mental Health Services of the Substance Abuse and Mental Health Services Administration, to award grants to facilitate the funding of community-based mental health and substance use disorder services and peer support programs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Virtual Community Support Act of 2021.  2.Grant for community-based mental health and substance use disorder services and peer support programs (a)In generalNot later than 15 days after the date of the enactment of this Act, the Secretary of Health and Human Services, acting through the Director of the Center for Mental Health Services of the Substance Abuse and Mental Health Services Administration, shall establish a program (in this Act referred to as the Program) to facilitate the funding of community-based mental health and substance use disorder services and peer support programs. 
(b)Grant authorityIn carrying out the Program, the Secretary shall award a grant in accordance with this section. (c)Eligible recipientsThe Secretary may award a grant under the Program to an eligible recipient determined by the Secretary to be authorized and capable of carrying out a project described in subsection (d). 
(d)Eligible projectsGrant funds awarded under the Program may be used to— (1)identify and coordinate care between programs that provide access to community-based mental health and substance use disorder services for juveniles and assist in the coordination of such services;  
(2)identify and coordinate care between programs that provide access to community-based mental health and substance use disorder services for adults and assist in the coordination of such services;  (3)obtain technology required to provide a community-based mental health and substance use disorder services virtually;  
(4)compensate a healthcare provider or a peer specialist for the provision of community-based mental health and substance use disorder services;  (5)provide education assistance to an individual seeking certification as a peer specialist;  
(6)provide for workforce development, recruitment, and retention activities, to train, recruit, and retain peer specialists;  (7)transition a network of in-person, peer specialist facilitated behavioral health support services to a virtual platform for such behavioral health support services; or 
(8)expand or improve virtual, peer specialist facilitated behavioral health support services carried out by the entity prior to the date of enactment of this section.  (e)ApplicationsTo be eligible for a grant under the Program, an eligible recipient shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary determines to be appropriate. 
(f)GuidanceNot later than 15 days after the date of the enactment of this Act, the Secretary shall issue guidance on the requirements an eligible recipient shall take to provide community-based mental health and substance use disorder services. (g)Supplement not supplantFederal funds paid to an eligible recipient pursuant to the Program must be used to supplement, but not supplant, any other Federal, State, or local funds available to such eligible recipient.  
(h)Report 
(1)Interim reportNot later than 90 days after the date on which funds are distributed under the Program, the Secretary shall submit to Congress a report on the Program that includes— (A)the number of grants awarded under the Program; 
(B)the location of each grant awarded under the Program; and  (C)the amount requested and amount awarded for each grant under the Program.  
(2)ReportNot later than 30 days after the end of the COVID-19 emergency period, the Secretary shall submit to Congress a report on the Program that includes— (A)the number of grants awarded under the Program; 
(B)the location of each grant awarded under the Program; and  (C)the amount requested and amount awarded for each grant under the Program.  
(3)Publication requirementOn the date on which a report is submitted under paragraphs (1) or (2), the Secretary shall publish such report submitted on the website of the Department of Health and Human Services.  (i)Authorization of appropriationsThere is authorized to be appropriated to carry out the Program— 
(1)during the COVID-19 emergency period, such sums as may be necessary for each of the fiscal years such emergency period is ongoing; and (2)after the COVID-19 emergency period, $5,000,000 for each of the five fiscal years beginning after the termination of the COVID-19 emergency period. 
(j)DefinitionsIn this section: (1)COVID-19 emergency periodThe term COVID-19 emergency period means the public health emergency declared by the Secretary of Health and Human Services on January 27, 2020, with respect to the 2019 novel coronavirus.  
(2)Eligible RecipientThe term eligible recipient means— (A)a department of health or a department of public health, in coordination with a State;  
(B)a behavioral health program that primarily serves individuals with mental health or substance abuse disorders;  (C)community-based nonprofit, that is a consumer-controlled and is certified in accordance with applicable State law to deliver peer specialist support services at a State or local level; or 
(D)an institution of higher education providing service learning and civic-engagement courses for peer specialist training.  (3)Healthcare providerThe term healthcare provider mean a certified provider who provides behavioral health services. 
(4)Peer specialistThe term peer specialist includes— (A)a certified peer specialist; 
(B)a peer recovery support specialist; and (C)a recovery coach for behavioral health. 
(5)StateThe term State means a State of the United States, the District of Columbia, or any commonwealth, territory, or possession of the United States, or an Indian tribe.   